SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

330
CA 16-01568
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, TROUTMAN, AND SCUDDER, JJ.


ANITA A. VITULLO, PLAINTIFF-APPELLANT,

                      V                             MEMORANDUM AND ORDER

NEW YORK CENTRAL MUTUAL FIRE INSURANCE COMPANY,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


WILKOFSKY, FRIEDMAN, KAREL & CUMMINS, NEW YORK CITY (HARRY A. CUMMINS
OF COUNSEL), FOR PLAINTIFF-APPELLANT.

RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (MARCO CERCONE OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Norman
I. Siegel, J.), entered November 16, 2015. The order, among other
things, denied plaintiff’s motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Vitullo v New York Cent. Mut. Fire Ins. Co.
([appeal No. 1] ___ AD3d ___ [Mar. 31, 2017]).




Entered:    March 31, 2017                        Frances E. Cafarell
                                                  Clerk of the Court